DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
Claims 1, 3-7 and 9-18 are pending and have been examined.


Reasons for Allowance
Claims 1, 3-7 and 9-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Although the prior art of record teaches lifter with top and bottom portions and corresponding hooks, as shown by Cho (US 2007/0017259 A1), and it is further known to insert top portions into a bottom portion such to leave a bottom portion exterior exposed, as shown by KR 100802467, the prior art of record does not teach, suggest or motivate wherein the first body includes a hook that protrudes from a first surface of the first body that faces an inner circumferential surface of the drum, and the hook is configured to be inserted into an attachment hole formed through the inner circumferential surface of the drum such that the first body is mounted to the inner circumferential surface of the drum, and wherein the first body is formed with an insertion groove having a predetermined depth along a lower circumference of a second surface of the first body, and a lower portion of the second body is fitted to the insertion groove such that the first surface of the first body is in contact with an inner wall of the drum, wherein the lower portion of the second body is configured to be inserted into the lower circumference of the first body such that the lower circumference of the first body is exposed between 
Similarly, with respect to independent claim 9, the prior art of record does not teach, suggest or motivate coupling a first body to a second body; attaching the first body and the second body coupled to each other to an inner circumferential surface of the drum; and fixing the first body to the inner circumferential surface of the drum, wherein during the coupling of the first body to the second body, a lower portion of the second body is fitted to a insertion groove having a predetermined depth along a lower circumference of a second surface of the first body, and wherein the lower portion of the second body is configured to be inserted into the lower circumference of the first body such that the lower circumference of the first body is exposed between the second body and the drum, in the context of claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711                                                                                                                                                                                                        
/Joseph L. Perrin/Primary Examiner, Art Unit 1711